Mr. Justice Brown, dissenting. I think this judgment should be affirmed. Although the majority of the court have decided that the cause should be remanded, I should not deem it necessary to file a dissenting opinion were the ground for reversal other than it is. But I differ so decidedly from the majority of the court as to the proper effect of the variance noted in its opinion, that an expression of my dissent seems to me desirable. Besides alleging the assault itself and its time, place and circumstances, the declaration alleged, as was necessary, that the plaintiff was a passenger on the defendant’s train at the time, the said alleged assault was committed by the defendant’s agent. It alleged, as a matter of inducement, a contract between the defendant and the plaintiff which established that relation. It stated that such contract was made by the purchase of a ticket, to be carried on defendant’s road from Wabash avenue in Chicago to Austin avenue in the town of Cicero, and the entry of the plaintiff and his reception as a passenger in a car of the defendant at Wabash avenue, “ whereby it became the duty of the defendant to carry the plaintiff to Austin avenue.” The proof showed that the plaintiff entered the car about half a mile west of Wabash avenue as it was going west toward Austin avenue, and that he paid five cents and thereby became a passenger. It showed also that his intended destination was Prairie avenue in Austin,' one station on the road east of Austin avenue, although it did not show that the defendant was not bound to carry him, for the fare paid, to Austin avenue, if he had desired to go there. It showed that the alleged assault was committed while the plaintiff was such passenger, at the place where the declaration alleged it, between Homan and Hamlin streets, in the city of Chicago, a place on the route of the train going west, between Wabash avenue and Austin avenue, and a place also between the point where the plaintiff became a passenger and his intended destination at Prairie avenue, and, of course, therefore, between the point he boarded the train and Austin avenue. The gist of the action of the plaintiff against the defendant was an assault committed by defendant’s servant while he was a passenger, of the defendant. That he was such a passenger at the place alleged, at the timejthat assault was committed, was thus clearly proven. The opinion of the court does not explicitly state whether the alleged variance between the purchase of a ticket and the payment of a cash fare is considered material, but it does hold that because plaintiff alleged the termini of his journey, he must prove the allegation as made. I think both the alleged matters of variance entirely immaterial. I do not regard the authorities cited as controlling. The quotations from Chitty’s Pleadings in the opinion are as follows: ‘When the plaintiff’s right consists in an obligation on the defendant to observe some particular duty, the declaration must state the nature of such duty * * * and the plaintiff must prove such duty as laid.” This is undoubtedly true, properly interpreted. But the duty and the proof of it corresponded here in all material particulars. . It was the duty of the defendant safely and peaceably to carry said plaintiff while he was a passenger between Ho-man and Hamlin avenues in Chicago, on the train in question, so the proof showed. It showed also that the defendant failed in such duty. Again, “If the plaintiff, though needlessly, describe the tort and the means adopted in effecting it with minuteness and particularity, and the proof substantially vary from the statement, there will be a fatal variance which will occasion a non-suit.” The tort here was the assault by the defendant’s servant on the plaintiff while he was a passenger, and this tort "was proven. I cannot see that as to the tort and the means adopted in effecting it, the “proof substantially varied frovn the statement.” Nor can I see that “the right of the defendant to know with certainty the nature of the plaintiff’s demand” would be violated, or any “safety in preparing for trial” jeopardized, or any doubt as to the identity of the cause of action injected into the proceedings by bolding that the variance in question as to the termini of the plaintiff’s journey, was immaterial. I doubt if the rules laid down by Chitty would have been considered applicable to the case at bar bv this court were it not for language in the opinion of the Supreme Court in Wabash Western Railway Company v. Friedman, 146 Ill. 583. 1 do not think it necessary to discuss the other cases cited in the majority opinion, because it seems obvious to me that the facts involved in them are so different that they cannot be authority for the proposition advanced here. It is, on the other hand, undeniably true that the holding and the language of the opinion in the Friedman case tend strongly to support the view of the majority of the court in the case at bar. But I think, nevertheless, they should not control it, for the reasons set forth in the appellee’s argument herein filed. In the first place, the opinion was by a badly divided court. Three judges dissented and held the declaration sufficient, and certainly by implication held the variance immaterial, for they said that the right of the appellee to a rehearing was demonstrated beyond question. Again, the plaintiff in the Friedman case was suing for an injury received in an accident on the road in 1888, and seeking to establish his contract as a passenger by proof of a ticket purchased in 1887 at a point at least 75 miles away from either terminus alleged. It might well be, as pointed out by appellee’s counsel, that under such circumstances a variance between the allegations and the proof as to the termini of the journey contracted for, might have disarranged a defense prepared on the basis that the plaintiff, by reason of an alleged fraudulent use of his ticket, was not a passenger. That this was a defense made, the record in the case shows. Again, the objection of variance in the Friedman case was made to the admission of evidence when offered. It was not, as here, first pointed out in a motion to take the case from the jury after all the evidence for plaintiff and defendant was in and the case just going to the jury. And while it can hardly be considered logically material, it is not out of place to note the fact that the language of the opinion in the Friedman case, in meeting the possible imputation of undue technicality, is : “ While the question involved may be regarded as somewhat technical, still it will be remembered that the plaintiff is seeking to recover a large sum of money.” The judgment in that case' was $30,000. It is inconceivable to me that in the case at bar the declaration can be considered “ a delusion,” or that the defendant could have been in any way “ misled or surprised ” by the alleged variance, or that the cause of action was not specifically identified. I believe that the language of the undivided court in C. & G. T. Ry. Co. v. Spurney, 197 Ill. 473—“ Where a tort is alleged and the substance of the allegation is proved, a variance is not material if the opposite party has not been misled, the alleged variant testimony had no tendency to mislead the plaintiff in error ”—is much more to the point in this case than that of the majority of the court in the Friedman case. It seems to me that to reverse this judgment on the .ground given is altogether “to stick in the bark ” and to magnify the importance of mere technicality.